Title: From George Washington to Brigadier General Charles Scott, 26 September 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters Fredericksburg 26th Sepr 1778
          
          I have yours of Yesterday. There are three facts contained in it which I would wish you to ascertain if possible. The embarkation of the Troops, their number and destination. The embarkation of the Cavalry, and whether there was a meeting of the Refugees and what was the Business proposed to them. From the correspondence which 
            
            
            
            you say you have now established I hope for information that will unfold the real designs of the Enemy. I am &ca.
        